    Case 1:15-cv-00918-CCC-MCC Document 161 Filed 03/16/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                               :     Civil No. 1:15-CV-918
                                             :
      Plaintiff,                             :
                                             :     (Judge Conner)
            v.                               :
                                             :     (Magistrate Judge Carlson)
COMMONWEALTH OF                              :
PENNSYLVANIA, DEPT. OF                       :
CORRECTIONS, et al.,                         :
                                             :
      Defendants.                            :

                        MEMORANDUM AND ORDER

      I.    Factual Background

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping workplace

discrimination claims against her former employers. The instant case was not

Brown’s first lawsuit against the Department of Corrections. Previously in 2014,

Brown had filed a sexual harassment lawsuit against her employer relating to alleged

acts of sexual harassment and retaliation that took place beginning in 2009. Brown

v. Dep’t. of Corrections, Civil No. 1:14-CV-201. In 2017, the court granted summary

judgment in favor of all of the defendants, except one defendant who had not been
    Case 1:15-cv-00918-CCC-MCC Document 161 Filed 03/16/21 Page 2 of 5




served by Brown. Brown then voluntarily dismissed her lawsuit as to this remaining

defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights.

      Brown is now representing herself in this lawsuit, her previous counsel having

withdrawn due to irreconcilable conflicts with the plaintiff. (Docs. 104-112). In this

capacity, acting as her own counsel Brown filed a spate of motions, including a

pleading styled as a motion for Rule 37 sanctions, which alleged that the defendants

have failed to respond to discovery and produce requested information. (Doc. 132).

Brown has also filed another, largely redundant motion seeking disclosure of

documents that were not disclosed by the defendants. (Doc.127). The defendants

responded to these discovery motions (Doc. 133, 145), explaining that when Brown

was previously represented by counsel, certain records were produced subject to a

confidentiality agreement. According to the defense these records included certain

confidential DOC policies, procedure manuals, medical information, classification,

and programming related documentation pertaining to inmates and other related

                                          2
     Case 1:15-cv-00918-CCC-MCC Document 161 Filed 03/16/21 Page 3 of 5




documents. (Doc. 133, at 2). The defendants aver that Brown has refused to be bound

by this confidentiality agreement and has instead indicated that she intends to

broadcast these sensitive matters publicly. (Id.) Given this prior disclosure, and

Brown’s refusal to abide by the confidentiality agreement previously entered into in

this case, the defendants indicated that sanctions were not warranted here, but stated

that they would identify for Brown those exhibits which they intend to use at trial at

the pre-trial conference to be scheduled in this case. (Id.)

      On February 2, 2021,we entered an order which addressed these issues and

set a schedule for the parties to meet, confer and resolve these questions. (Doc. 146).

We ordered the parties to meet before March 31, 2021 to attempt to resolve these

questions and then provide us with a status report by April 7, 2021 identifying

unresolved discovery issues. (Id.) Brown may not have understood our prior order

because she has now filed two more motions which repeat the claims we previously

addressed in our February 2, 2021 order and seek disclosure of defense exhibits as

well as access to these confidential documents contained in a CD given to her prior

counsel. (Docs. 159, 160). Brown also requests a 3-day extension of time in which

to file additional pre-trial motions, until March 18, 2021. (Doc. 158).

      Accordingly, consistent with our prior order of February 2, 2021, IT IS

ORDERED as follows:




                                           3
Case 1:15-cv-00918-CCC-MCC Document 161 Filed 03/16/21 Page 4 of 5




 1. The motions to compel (Doc. 160) and for discovery (Doc. 159) are

    DENIED, without prejudice and the parties are ordered to follow the

    course previously prescribed by the court for the resolution of discovery

    questions, including issues concerning access to previously disclosed

    confidential materials.

 2. On or before March 31, 2021 the parties shall meet, confer and exchange

    all exhibits they intend to introduce at trial. The parties will also address

    the issue of access to these confidential materials. In that regard, the parties

    should ascertain whether the plaintiff is willing to abide by a

    confidentiality agreement relating to these materials, or whether any

    further accommodations can be made to resolve the question of access to

    this information.

 3. On or before April 7, 2021, the parties shall file a joint status report with

    the court addressing the issue of access to this confidential information and

    identifying any remaining discovery issues. If the issue of access to

    confidential documents remains unresolved the defendant shall provide the

    disputed records to the court for its in camera review, along with a

    privilege log, which will be provided to the court and Brown. If the status

    report identifies other unresolved issues, the court may request further

    submissions from the parties.

                                      4
Case 1:15-cv-00918-CCC-MCC Document 161 Filed 03/16/21 Page 5 of 5




 4. Brown’s motion for extension of time which sought to extend a pre-trial

    motions deadline from March 15 to March 18, 2021. (Doc. 158) is

    GRANTED and IT IS ORDERED that to the extent that Brown wishes to

    file any other pre-trial motions she must do so on or before March 18,

    2021.

 SO ORDERED this 16th day of March 2021.


                               S/Martin C. Carlson
                               Martin C. Carlson
                               United States Magistrate Judge




                                  5
